Citation Nr: 0706071	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-21 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE


Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1944.  He was awarded the Combat Infantryman's 
Badge and Purple Heart Medal.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, wherein the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant has filed a timely appeal of the January 2004 
rating action to the Board.

In a July 2004 statement to the RO, the appellant's 
representative indicated that she had withdrawn all pending 
hearing requests.

In February 2007, the Board granted the appellant's motion to 
have her case advanced on the Board's docket.


FINDINGS OF FACT

1.  In an unappealed March 1998 rating decision, the RO 
denied the appellant's claim for service connection for the 
cause of the veteran's death.

2.  The evidence associated with the claims file subsequent 
to the March 1998 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for service connection for the cause 
of the veteran's death.

3.  The veteran died in February 1998 at the age of 73 due to 
pneumonia. 

4.  During his lifetime, service connection was in effect for 
amputation of right middle and ring fingers with ankylosis, 
evaluated as 50 percent disabling; traumatic arthritis of the 
right wrist and PTSD, both evaluated as 10 percent disabling; 
and osteomyelitis of the right hand, residuals of gunshot 
wound of the right forearm and cicatrices of the right palm 
and left hip, each evaluated as noncompensable.

4.  The veteran's service-connected PTSD played a material 
causal role in his death.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision, wherein the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

3.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the appellant's claim to reopen her claim for service 
connection for the cause of the veteran's death.  Therefore, 
no further development of the record is required with respect 
to this claim to reopen.

II.  Analysis

1.  Petition to Reopen Cause of Death Service Connection 
Claim

In a March 1998 rating action, the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant was notified of the decision and of her 
appeal rights.  As the appellant did not appeal the March 
1998 rating action, it became final.  38 C.F.R. §§ 20.300, 
20.302 (2006).  

Final rating decisions can be reopened, if new and material 
evidence is received.  38 U.S.C.A. § 5108.

In the January 2004 rating action, the RO re-opened and 
readjudicated the appellant's claim on a de novo basis.  
However, the preliminary question of whether new and material 
evidence has been presented to reopen a previously denied 
claim is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed after August 21, 2001, "new" 
evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Evidence that was of record at the time of the RO's March 
1998 decision included the veteran's service medical records, 
June 1990 VA psychiatric examination report and his 
certificate of death (COD).  

Service medical records reveal that in November 1943, the 
veteran sustained a gunshot wound to the right hand that 
necessitated amputation of the third and fourth metacarpals 
of the middle and ringers.

The June 1990 VA psychiatric examination report reflects that 
the veteran complained of intrusive memories, hypervigilance, 
avoidance behavior, sleep impairment, and social and 
industrial impairment as a result of his World War II combat 
service.  After a mental status evaluation of the veteran, 
the VA examiner entered a diagnosis of chronic, moderately 
severe, PTSD.  The VA examiner reported that the veteran's 
social and industrial impairment were severe and mild, 
respectively.  In this regard, the examiner noted that the 
veteran had quit his job at an early age (62) because he 
could not stand noise, which reminded him of combat noise.  
With regards to social impairment, the veteran was reported 
to have been a loner and on minor tranquilizers.

A review of the COD shows that the veteran died at a private 
hospital at the age of 73 as a result of, or as a consequence 
of, pneumonia.  An autopsy was not performed.   

Evidence added to the record since the March 1998 rating 
decision includes, a February 2003 VA physician's opinion.  
The physician opined, after a conversation with the 
appellant, that during his lifetime, the veteran suffered 
from severe PTSD symptoms, including night terrors, 
"awakenings" and combat-related dreams.  The physician 
concluded that the veteran's psychiatric disability may have 
contributed to his underlying death from pneumonia by 
reducing his resistance to infection and impairing his 
judgment so as to prevent him from availing himself of 
lifesaving care until the day he expired.  

The newly submitted February 2003 VA opinion relates to 
previously unestablished elements needed to establish the 
appellant's claim for service connection for the cause of the 
veteran's death.  The opinion provides the first competent 
evidence that a service-connected disability contributed to 
the cause of death.  The opinion is therefore "new and 
material" evidence within the definition of 38 C.F.R. § 3.156 
(2006).  Thus, the claim of entitlement to service connection 
for the cause of the veteran's death is reopened.  

2.  De Novo Cause of Death Service Connection Claim

Once the claim is reopened it is re-adjudicated on a de novo 
basis.  38 U.S.C.A. § 5108.

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310. A service-connected 
disability is one that was incurred in or aggravated by 
active service.  See 38 U.S.C.A.§§ 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is one which 
contributes substantially or materially to cause death, or 
aids or lends assistance to the production of death.  38 
C.F.R. § 3.312(c).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements, evidence of a disease or injury in service, 
and a link between such disease or injury and the cause of 
death, must be supported by evidence of record. Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 9 Vet. 
App. 40, 46 (1996).

Here, the condition that caused death was pneumonia.  The 
veteran was service connected for PTSD, thus, the requirement 
for an in-service injury or disease is satisfied.  

The VA physician's opinion provides competent evidence that 
the service connected disability contributed to the cause of 
death by lowering immunity and delaying treatment.  The 
opinion is bolstered by terminal hospital reports, reflecting 
that the veteran was admitted to a private hospital in full 
cardiac arrest on February 2, 1998, and had been feeling 
poorly over the previous weeks, but refused to see his 
physician.  It was noted that he barely functioned at home.  

There is no competent medical evidence of record to refute 
the February 2003 VA physician's opinion.

The physician's opinion and terminal hospital report place 
the evidence in relative equipoise on the question of whether 
PTSD was a contributory cause of death.  Accordingly, with 
resolution of reasonable doubt in the appellant's favor, the 
Board finds that the evidence more nearly approximates 
equipoise on each legal prong and that service connection for 
the cause of the veteran's death is therefore warranted.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
granted. 



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


